DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 43-48 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 43, there is insufficient written description support for “a plurality of upper vertical spacers extending radially outward from the central hole and beneath the playing surface.” Applicant cites Figs. 2, 12, and 14-15 as providing written description support for this new limitation. However, the upper elements which are pointed out by Applicant in the annotated figures (see Remarks, pg. 5) do not appear to be spacers as now claimed. The examiner notes that the plain meaning of the term “spacer” is “a piece of material used to create or maintain a space between two things” (Collins English Dictionary - Complete and Unabridged, 12th Edition). The original disclosure does not describe the noted upper elements as “spacers” or attribute any spacing function to the upper elements. Moreover, a spacing function would not appear to be an inherent function of the upper elements as originally disclosed. The examiner notes that the specification uses the term “spacer” to refer to a different element, namely, the vertical spacer tabs (48) positioned where the sidewalls (14) intersect the base (12), as recited elsewhere in claim 43 (see lines 17-22). When two game board are stacked with the vertical spacer tabs (48) maintaining a space between the two game boards, as shown in Fig. 16, the upper elements beneath the playing surface do not appear to play any role in spacing the game boards (since the upper elements do not extend any lower than the rim of the central hole in the playing surface; see the relationship of the playing surfaces of the stacked game boards in Fig. 16). For these reasons, the original disclosure would not reasonably convey to one of ordinary skill in the art that Applicant had possession of the claimed invention including upper vertical spacers at the time the application was filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 43-48 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 43, the scope of the term “upper vertical spacers” in lines 23-24 is unclear, because the elements that Applicant has pointed out as corresponding to the upper vertical spacers were not described in the disclosure as spacers or disclosed as performing a spacing function, as discussed above. In view of the lack of correspondence between the specification and claims, it is unclear what would be encompassed by the term “vertical spacers” in this context. See MPEP 2173.03. For the purpose of examination, “upper vertical spacers” will be broadly interpreted for consistency with Applicant’s disclosure as referring to upper elements that do not necessarily perform a spacing function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Mallek et al. (US Design Patent No. D375,125, hereinafter Mallek) in view of Cornhole Game Builders (non-patent literature; hereinafter CGB), Del Monte (US Patent No. 10,532,260, hereinafter Del Monte), and Ingle (US Patent No. 8,967,624, hereinafter Ingle).
Regarding claim 43, Mallek discloses a game board for playing a game of cornhole (Fig. 1, “bean bag game target”), the game board comprising: a playing surface (PS, annotated Fig. 1 below) having a periphery (P) and a hole (H); a base (B) configured to support the game board defining a horizontal plane (Fig. 1), the base (B) comprising an outward extending flange (B) aligned about a lower perimeter forming a quadrilateral footprint (as shown in Figs. 1-2); and a front (F), a rear (R), and opposing sidewalls (S1, S2, shown in elevation in Figs. 6-7) extending from the base (B) and terminating at the periphery (P) of the playing surface (PS) forming an edge and supporting the playing surface (PS) at an angle relative to the horizontal plane defined by the base (as shown in Figs. 1, 3, 6, and 7). At least the front and rear sidewalls (F, R) are angled inward toward the hole (H) from the base (B), as clearly shown in Figs. 1, 6, and 7. The game board comprises a hollow interior (see bottom plan view of Fig. 5) formed between the sidewalls (F, R, S1, S2) and the playing surface (PS). Due to the slope of the sidewalls shown in Mallek’s Figs. 1-7, the hollow interior disclosed by Mallek is inherently sized and dimensioned to receive the sidewalls and playing surface of a second, identical game board, thereby allowing a plurality of game boards to be stacked one on top of another in series, since the playing surface is smaller than the base, such that the playing surface of one board would fit through the base of another identical board and into the hollow interior for stacking.

    PNG
    media_image1.png
    341
    518
    media_image1.png
    Greyscale

Mallek differs from the claimed invention in that Mallek’s hole is not central (interpreted in view of Applicant’s disclosure to mean at the center of the playing surface), and Mallek does not disclose one or more vertical spacer tabs and a plurality of upper vertical spacers/elements extending radially outward from the central hole beneath the playing surface (see note on claim interpretation in the rejection of claim 43 under 35 USC 112(b) above). 
However, with respect to the location of the hole, CGB teaches that it is old and well known in the cornhole art to provide a game board with a central hole (see NPL document, pg. 2, main image; pg. 5, second to last paragraph) for players to use for increasing accuracy and showing their skill (NPL document, pg. 1, first paragraph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mallek by locating the hole at the center of the playing surface, as taught by CGB, for play requiring increased accuracy and skill.
With respect to the vertical spacer tabs, to solve the problem of preventing stackable items from becoming stacked too tightly, Del Monte teaches (Figs. 2 and 7) one or more vertical spacer tabs (risers 109; col. 8, lines 44-55) positioned where a sidewall (106) intersects with a base (103), thereby preventing two or more stacked items (nested cones, Fig. 7) from becoming stuck while stacked (col. 8, lines 44-50). The vertical spacer tabs (109) have a top perimeter extending outward (as shown in Fig. 7, extending outward from sidewall 106), thereby contacting the base (103) of an adjacent item while in a stacked configuration (Fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Mallek by positioning one or more vertical spacer tabs as taught by Del Monte where the sidewalls intersect the base, in order to limit how tightly game boards can be stacked, so that stacked game boards do not become difficult to separate (Del Monte, col. 8, lines 35-55). The examiner notes that Del Monte is analogous art, because although Del Monte is in the field of sports training cones, Del Monte is reasonably pertinent to the stacking problem confronting the inventor (see Del Monte, col. 8, lines 44-52; compare to Applicant’s disclosure at para. 0020 and 0060).
	With respect to the upper vertical spacers/elements, Ingle teaches that it is known in the art of game targets to include a plurality of upper elements (ribs 33, Fig. 2; col. 6, lines 8-9) extending radially out from a central hole (36) and beneath a playing surface (floor 20; as shown in Fig. 2), in order to reinforce the playing surface. (As noted above in the rejection of claim 43 under 35 USC 112(b), “upper vertical spacers” is broadly interpreted for consistency with Applicant’s disclosure as referring to upper elements such as those shown in Applicant’s Fig. 12.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention to Mallek by adding a plurality of upper elements as taught by Ingle extending radially out from the central hole and beneath the playing surface, in order to reinforce the playing surface.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Mallek in view of CGB, Del Monte, and Ingle, in further view of Digges, III et al. (US Patent No. 7,237,777, hereinafter Digges) and Heskins (“Ribbed Rubber Anti Slip Tape - H3435”, hereinafter Heskins).
Regarding claim 44, the modified Mallek teaches the claimed invention substantially as claimed, as set forth above for claim 43. Mallek further discloses the outward extending flange (B) comprises a downward exposed surface (see Fig. 5). Mallek does not teach the downward exposed surface supports at least one rubber strip. However, in the art of cornhole game boards, Digges teaches (Fig. 7B) that it is known to provide at least one rubber strip (rubber pads 280, 280’; col. 9, lines 24-28) supported on a downward exposed surface of an outward extending flange (90, Fig. 1; col. 4, lines 43-55) of the game board base, thereby providing traction and grip with a ground surface (col. 9, lines 24-28). With respect to the ridge and grooved pattern, Heskins teaches a rubber anti-slip strip (“Ribbed Rubber Anti Slip Tape”; see NPL document, pg. 1) with a ridge and groove pattern (“Ribbed”) that advantageously provides a high coefficient of friction (NPL document, pg. 1, second paragraph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Mallek by adding at least one rubber strip as taught by Digges with a ridge and groove pattern as taught by Heskins to the downward exposed surface of the outward extending flange, in order to provide a high coefficient of friction on the downward exposed surface to prevent the game board from sliding during use (Digges, col. 9, lines 24-28).
Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Mallek in view of CGB, Del Monte, Ingle, Digges, and Heskins, in further view of Grammas (US Patent No. 4,772,869, hereinafter Grammas).
Regarding claim 45, the modified Mallek teaches the claimed invention substantially as claimed, as set forth above for claim 44. Mallek further teaches the outward extending flange (B, annotated Fig. 1 above) comprises a forward portion (BF) and a rear portion (BR). Mallek does not teach a high-density material embedded in the forward and rearward portions of the outward extending flange. However, in order to solve the problem of stabilizing the base of an apparatus, Grammas teaches (Fig. 6) embedding a high-density material (col. 3, lines 45-48, weights such as lead or metal blocks) in forward and rear portions (in pockets 48) of an outward extending flange of a base (37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Mallek by embedding a high-density material as taught by Grammas in the forward and rear portions of the outward extending flange, in order to stabilize the game board. The examiner notes that Grammas is analogous art, because although Grammas is in the field of traffic markers, Grammas is reasonably pertinent to the stability problem confronting the inventor (see Grammas, col. 1, lines 60-63, “to stabilize the … apparatus”; col. 3, lines 45-48, “to enhance the vertical stability”; compare to Applicant’s disclosure, para. 0018). See MPEP 2141.01(a).
Regarding claim 46, the modified Mallek teaches the claimed invention substantially as claimed, as set forth above for claim 45. Grammas further teaches the high-density material is a weighted bar manufactured of metal (col. 3, lines 45-48, “lead or metal blocks”).
Claim 47  is rejected under 35 U.S.C. 103 as being unpatentable over Mallek in view of CGB, Del Monte, Ingle, Digges, Heskins, and Grammas, in further view of Carnevali (US Patent No. 7,682,543, hereinafter Carnevali).
Regarding claim 47, the modified Digges teaches the claimed invention substantially as claimed, including the high-density material taught by Grammas, as set forth above for claim 45. Grammas does not teach the high-density material is an amount of weighted beads manufactured of metal. However, in the art of weighted bases, Carnevali teaches that weighted metal beads (84, Fig. 11, col. 10, lines 30-35; or weighted inserts 90, Fig. 12, comprising sacks of heavy metal beads, col. 11, lines 5-12) are known to be a suitable alternative to monolithic masses of metal (such as the metal blocks taught by Grammas; see Grammas, col. 3, lines 45-48, and Carnevali, col. 11, lines 5-12) for adding weight to stabilize a base. Therefore, when modifying the forward and rear portions of Digges’ base to include a high-density material for providing additional stability to the base, as suggested by Grammas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select weighted metal beads as taught by Carnevali in lieu of the weighted metal bars suggested by Grammas, since this involves the simple substitution of one high-density material known to be suitable for stabilizing a base for another high-density material known to be suitable for stabilizing a base, to yield predictable results.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Mallek in view of CGB, Del Monte, Ingle, Digges, Heskins, and Grammas, in further view of Kessler, Jr. (US Patent No. 6,749,201, hereinafter Kessler).
Regarding claim 48, the modified Mallek teaches the claimed invention substantially as claimed, as set forth above for claim 45. Mallek does not teach anchor holes positioned at each corner of the quadrilateral footprint. However, in the art of toss game devices, Kessler teaches anchor holes (32, Fig. 1; col. 4, lines 50-53) positioned at each corner (15) of a quadrilateral-shaped outward extending flange (lip 30), in order to receive anchor pins (34, Fig. 10) to help secure the game device to a support surface (col. 6, lines 5-7: “One or more anchor pins 34 may be placed through a lip hole 32 to help secure the scoring box 12, 14 to a surface”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Mallek by positioning anchor holes as taught by Kessler in the outward extending flange at each corner of the quadrilateral footprint, in order to receive anchor pins for securing the game board to a support surface.
Response to Arguments
Applicant’s arguments with respect to claims 43-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly recited features of claim 43 (as best understood by the examiner in view of the issues under 35 USC 112 discussed above) are taught by Ingle, as set forth above in response to Applicant’s amendment.
In response to Applicant’s argument that upper vertical spacers are necessary for preventing stacked game boards from becoming stuck or air-locked together, the examiner notes that the original disclosure attributes this function solely to the vertical spacer tabs (see Specification at para. 0020 and 0060). In the invention as originally disclosed, the upper radial elements shown on the underside of the playing surface do not appear to contribute to this function, since the playing surfaces of stacked game boards are shown in Fig. 16 to be spaced apart by the vertical spacer tabs to such an extent that the upper elements (which do not extend below the rim of the central hole) would not appear to affect the spacing function.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gardetto (US Patent No. 3,971, 558, Fig. 1), Bent (US Patent No. 5,722,788, Fig. 4), and Carbonero (US Patent No. 6,561,530, Fig. 2) are cited as additional examples of the conventional practice of including radially extending ribs on the underside of a surface in order to reinforce the surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /June 21, 2022/